Case: 12-20143       Document: 00512129975         Page: 1     Date Filed: 01/30/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 30, 2013

                                     No. 12-20143                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



JAMES C. FASSINO; MARTHA N. FASSINO,

                                                  Plaintiffs-Appellees
v.

STATE FARM LLOYDS,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-4533


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       On July 11, 2012, a panel of this court dismissed this appeal for lack of
jurisdiction. On August 3, 2012, the panel granted appellant’s motion for
reconsideration. We agree with the panel, for the reasons articulated in its
opinion, that this court lacks jurisdiction to consider whether remand was
appropriate in this case.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-20143       Document: 00512129975          Page: 2     Date Filed: 01/30/2013



                                       No. 12-20143

       Nevertheless, this court does have jurisdiction to review the district court’s
attorneys’ fee award pursuant to 28 U.S.C. § 1447(c).1 See Garcia v. Amfels, Inc.,
254 F.3d 585, 587 (5th Cir. 2001) (“This Court has appellate jurisdiction to
review the imposition of costs and fees even though 28 U.S.C. § 1447(d) provides
that a remand order is not reviewable by appeal or otherwise.”); Miranti v. Lee,
3 F.3d 925, 927-28 (5th Cir. 1993) (“Guided by . . . authorities which favor
appellate review of a sanctions order (even if the remand order itself is not
reviewable), we hold that § 1447(d) does not prohibit review by this court of the
order of costs and fees.”).
       We review a district court’s decision to award attorneys’ fees for an abuse
of discretion. Garcia, 354 F.3d at 587. “[T]he question we consider in applying
[the fees provision of] § 1447(c) is whether the defendant had objectively
reasonable grounds to believe the removal was legally proper.”                     Valdes v.
Wal-Mart Stores, Inc., 199 F.3d 290, 293 (5th Cir. 2000).
       For essentially the reasons articulated in the district court’s February 17,
2012 order, we hold that appellant did not have objectively reasonable grounds
for removal, and, therefore, that the district court did not abuse its discretion in
awarding attorneys’ fees to appellee.
       We AFFIRM the district court’s award of attorney’s fees and we DISMISS
for lack of jurisdiction on the issue of whether remand was appropriate.




       1
         28 U.S.C. § 1447(c) states, in pertinent part, that “[a]n order remanding the case may
require payment of just costs and any actual expenses, including attorney fees, incurred as a
result of removal.”

                                              2